Case 3:19-cr-00804-AET Document 429 Filed 12/04/20 Page 1 of 1 PageID: 1183




     RUDNJCK, ADDONIZIO, PAPPA & CASAZZA, P.C.
     25 VILLA.GE COURT
     HAZLE[f, NEW JERSEY 07730
     (732) 26'4;.4400


                                                                     UNITED STATES
     PLAINTIFF                                                       DISTRICT COURT
             J,                                                      FOR THE DISTRICT OF
     UNIT •0 STATES OF AMERICA                                       NEW JERSEY
                                                                     CR19-804-11(AET)
                        vs.
                                                                     CONSENT ORDER
     ANTHO�Y PRUITT
                                                         ---··-----
             This matter having been opened to the Court by the defendant, Anthony Pruitt, by hi:

     attorney:'Michael    J.   Pappa with the consent of Assistant U.S. Attorney Martha Nye, and Pretri ::i

     Services/Officer Acheme Arnali, and for good cause shown;

             tT IS ON this 4TH              day of DECEMBER, 2020;

             ORDERED that the conditions of pretrial release for defendant, Anthony Prnitt, be :111w11d c.:1

     from home incarceration to home detention in light of his continuing compliance with tclcns,

     conditions.,

                  • I                                    s/DOUGLAS E. ARPERT
                                                       HONORABLE DOUGLAS E. ARPERT
     I hereby,consent to the form
     of the within Consent Order.


     _J /4.-(,{vwil <{ k       /\ t                    DATED:     December 4, 2020
     MARTHA NYE,
     ASSISTANT U.S. ATTORNEY
